IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 38 WM 2015
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
CHARLES STEPHON JOHNSON,      :
                              :
              Petitioner      :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED.             Although counsel has not

established that the failure to present a timely filing was due to anything other than her

own negligence, Petitioner is entitled to a counsel-filed allocatur petition.        See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.